Citation Nr: 0319725	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-24 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right medial meniscus tear residuals, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chronic headaches, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from September 1971 to March 1977.  

Initially, the Board notes that the transcript of the October 
2002 video hearing before the undersigned Veterans Law Judge 
reflects that the veteran sought service connection for a 
left knee disorder.  It appears that the RO has not had an 
opportunity to act upon the claim.  Therefore, the issue is 
referred to the RO for such action as may be appropriate.  

REMAND

A determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following action:

1.  The RO should contact the Social 
Security Administration and request that 
it provide copies of all records 
developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

2.  The RO should obtain complete 
clinical records concerning any treatment 
the veteran may have received for his 
right knee and/or headaches since August 
2002 at the VA clinic in Orlando, 
Florida.  

3.  The RO should then schedule the 
veteran for a Department of Veterans 
Affairs (VA) examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and severity of his right medial meniscus 
tear residuals.  All indicated tests and 
x-ray studies should be accomplished and 
the findings then reported in detail.  
The examiner should specify for the 
record whether the veteran has arthritis 
of the right knee that was either caused 
or aggravated by the service connected 
right knee disability.  The examiner must 
also specify the ranges of motion in 
degrees in relation to normal motion of 
the right knee and identify the 
limitation of activity imposed by his 
right medial meniscus tear residuals and 
any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran exhibits joint 
instability and pain with use of the 
right knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Send the claims folder 
to the examiner for review.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his right medial meniscus 
tear residuals and chronic headaches.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

